Title: To Thomas Jefferson from Thomas Leiper, 29 April 1822
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir,
Philada
April 29th 1822
I have your letter of the 19th and your kind and affectionate attention to my son I esteem as a singlar favor for altho’ he was not yet the favor was the same you believing him to be my son the favor confered on me was the same for which I return you my best thanks I wrote you a few days ago assigning my reason why I did not pay the draft and as metters have now turned out it was very well I did not I have made my business to enquire after your young friend F. Watson and for this purpose I applied to Doctor Chapman and he mentioned it to me and that I might mentioned to Mr Jefferson that he had past his examination much to the satisfaction of the Faculty and abstracted from that he was a correct young man and from my own knowledge and I may add that of my family we can bear the same record—I have got a long letter for you which I manufactured sometime ago I have not as yet got my own concent to send it but I think I will I am with much esteem very Respectfully
            Thomas Leiper